Case 2:20-cv-01624-AS Document 27 Filed 07/16/20 Page 1 of 1 Page ID #:134



1

2

                                                                  JS-6
3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10

11   TIMOTHY L. CALLENDRET,                CASE NO. CV 20-01624-AS

12                    Petitioner,

13        v.
                                               JUDGMENT
14   CHRISTIAN PFEIFFER, WARDEN,

15                    Respondent.

16

17        Pursuant to the Order Granting Motion to Dismiss the Petition,
18   Denying the Petition and Dismissing Action,
19
20        IT IS ADJUDGED that the Petition is denied and dismissed with
21   prejudice.
22
          DATED: July 16, 2020.
23

24                                           _________     /s/_      _____
                                                       ALKA SAGAR
25                                           UNITED STATES MAGISTRATE JUDGE
26

27

28
